                                                                                        07/15/2019

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION



 UNITED STATES OF AMERICA                              CASE NO. 3:00-cr-00066-1


                       v.                              MEMORANDUM OPINION


 ERIC MARTIN VANBUREN,                                 JUDGE NORMAN K. MOON
                                   Defendant.


       Defendant Eric Martin VanBuren (“Defendant”), through counsel, filed a motion for

reduction of sentence pursuant to the First Step Act of 2018. (Dkt. 147). The motion has been

fully briefed and is ripe for review. For the following reasons, the Court will grant Defendant’s

motion to the extent of a reduction to 264 months of imprisonment, but not less than time served,

to be followed by 8 years of supervised release.

       Defendant was indicted for conspiracy to possess with intent to distribute and to

distribute more than 50 grams of cocaine base in violation of 21 U.S.C. §§ 846 and 841(a)(1).

(Dkt. 147-1 (Exhibit – Indictment (Dkt. 3))).          On July 8, 2002, shortly before trial, the

Government filed a 21 U.S.C. § 851 Notice of Enhanced Punishment. (Dkt. 147-2 (Exhibit –

Notice (Dkt. 37))). On July 11, 2002, a jury found Defendant guilty of the conspiracy. (Dkt.

42).

       According to the Presentence Report, Defendant’s attributable drug weight was 205

kilograms of cocaine base and his Total Offense Level was 44. (Dkt. 148 at 6). Defendant

objected to this calculation at his sentencing. (Dkt. 147-3 at 5-8). The Presentence Report also

set out a Criminal History Category of III. (Dkt. 148 at 9). The Court adopted the Presentence

Report, finding a Total Offense Level of 44 and a Criminal History Category of III. (Dkt. 147-3

                                                   1
at 10, 14, 17). Pursuant to the then mandatory guidelines for Defendant’s level and category, he

was sentenced to life imprisonment followed by 10 years of supervised release. (Dkt. 147-3

(Sentencing Transcript)). The Fourth Circuit affirmed on appeal. United States v. VanBuren 190

F. App’x 257 (4th Cir. 2006) (unpublished) (per curiam). Defendant filed the instant motion

pursuant to the First Step Act. (Dkt. 147).

       Section 404 of the First Step Act of 2018 permits “[a] court that imposed a sentence for a

covered offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” Pub. L. No. 115-391, § 404(b), 132 Stat. 5194 (2018). A “covered offense” is

defined as “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.

2372), that was committed before August 3, 2010.” Id. § 404(a). Nothing in § 404 shall be

construed to require a court to reduce any sentence pursuant to the section. Id. § 404(a).

       The Fair Sentencing Act “reduced the statutory penalties for cocaine base offenses” in

order to “alleviate the severe sentencing disparity between crack and powder cocaine.” United

States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016). As relevant in this case, section 2 of the Fair

Sentencing Act increased the drug quantities necessary to trigger mandatory minimum and

maximum penalties under 21 U.S.C. § 841(b)(1)(A) & (b)(1)(B).              Pub. L. No. 111–220.

Relevant here, the cocaine base threshold required to trigger the application of 21 U.S.C. §

841(b)(1)(A) was increased from 50 grams to 280 grams and, for § 841(b)(1)(B), from 5 grams

to 28 grams. Id.

       Modifications of sentences under the First Step Act are governed by 18 U.S.C. §

3582(c)(1)(B), which states: “[T]he court may modify an imposed term of imprisonment to the



                                                 2
extent otherwise expressly permitted by statute . . . .”       In determining if modification is

appropriate, the Court will first address whether a reduction is consistent with the First Step Act,

and will then “consider whether the authorized reduction is warranted, either in whole or in part,

according to the factors set forth in § 3553(a).” See Dillon v. United States, 560 U.S. 817, 826

(2010).1

       The Court first determines whether a defendant is eligible for consideration under the

First Step Act. Defendant was convicted of conspiracy involving a cocaine base-related offense

in violation of 21 U.S.C. §§ 846 and 841(a)(1), with sentencing under § 841(b)(1)(A). The

offense was committed before August 3, 2010.            The Government argues, however, that

§ 841(b)(1)(A) continues to provide the appropriate statutory minimum and maximum penalties

for Defendant because the drug weight findings at sentencing establish that the offense involved

an amount above the Fair Sentencing Act threshold of 280 grams of cocaine base. Thus, the

Government concludes, Defendant is not eligible for a reduction pursuant to the First Step Act.

(Dkt. 155 at 1, 7-8). Defendant responds that the drug weight is an element of the offense and

that any fact that increases a mandatory minimum penalty (or maximum penalty) must be

charged in an indictment and proved to a jury beyond a reasonable doubt pursuant to the U.S.

Supreme Court holdings in Apprendi and Alleyne. (Dkt. 156 at 2).




       1
         Although subsection 3582(c)(1)(B) does not reference § 3553(a) as do other § 3582(c)
subsections, that alone does not bar consideration of other factors. While the Dillon Court
analyzed the procedures under § 3582(c)(2), the language quoted is reflected in § 3582(c)(1)(B).
Additionally, this approach is mirrored by the Fourth Circuit’s analysis under Rule 35(b), which
allows the Court to “consider other sentencing factors . . . when deciding the extent of a
reduction.” United States v. Davis, 679 F.3d 190, 195 (4th Cir. 2012); see also United States
Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP Act,
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited Feb. 11, 2019). (“[T]he courts should consider the guidelines and policy
statements, along with the other 3553(a) factors, during the resentencing.”).
                                                 3
          In Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), the Supreme Court held that

“[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond

the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable

doubt.”     In Alleyne v. United States, 570 U.S. 99, 108 (2013), the Court expounded upon that

rule, holding that “[f]acts that increase the mandatory minimum sentence are therefore elements

[of the offense] and must be submitted to the jury and found beyond a reasonable doubt.” Here,

the jury found Defendant guilty of the sole count in the Indictment, a count which accused

Defendant of conspiring to possess with intent to distribute and to distribute a mixture or

substance containing cocaine base, which weighed more than fifty grams. (See Dkt. 147-1 at 1

(Indictment)). The Indictment does not charge 280 grams or more of cocaine base, the Fair

Sentencing Act threshold for application of 21 U.S.C. § 841(b)(1)(A).

          The Government contends that the Apprendi/Alleyne doctrine does not apply in the First

Step Act context because neither case is retroactively applicable on collateral review. (Dkt. 155

at 8 (citing, inter alia, United States v. Sanders, 247 F.3d 139, 150-51 (4th Cir. 2001))). Under

the First Step Act, however, defendants are directly eligible for relief under the Act where they

were convicted of a “covered offense” as defined by Section 404(a) of the First Step Act. Pub.

L. No. 115-391, § 404(a). “The term ‘covered offense’ means a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010.” Id. Accordingly, the Court will consider the crime of conviction, not the conduct

reported in the Presentence Report, in determining whether Defendant is eligible for a sentence

reduction under the First Step Act. In doing so, this Court joins others in this district finding the

holdings of Apprendi and Alleyne applicable in the First Step context with respect to whether the

statutory penalties have been modified. See, e.g., United States v. Ancrum, No. 5:02-cr-30020,



                                                 4
2019 WL 2110589 (W.D. Va. May 14, 2019) (J. Urbanski) (“although Apprendi and Alleyne are

not retroactively applicable on collateral review, this court joins other courts in finding that their

holdings are applicable in the context of the First Step Act”) (collecting cases).

       The Court originally imposed a sentence under 21 U.S.C. § 841(b)(1)(A) because the

jury’s verdict, in light of the Indictment, met the then-threshold amount of cocaine base set out in

that subsection. Because the Indictment, and thereby the related jury verdict, specified more

than 50 grams of cocaine rather than more than 280 grams, subsection 841(b)(1)(B), as modified

by the Fair Sentencing Act, applies to Defendant under the First Step Act rather than subsection

841(b)(1)(A). Under subsection 841(b)(1)(B), a defendant is subject to a statutory minimum

sentence of five years and maximum sentence of 40 years. With the application of one 21 U.S.C.

§ 851 enhancement, the new statutory minimum for the Defendant is ten years while the

statutory maximum is life and the period of supervised release is at least eight years. 2 21 U.S.C.

§ 841(b)(1)(B). The statutory minimum at sentencing, with one § 851 enhancement, was 20

years. (See Dkt. 148 ¶ 54, Dkt. 149 at 4; see also Dkt. 147 at 4). The Court, therefore, finds

Defendant is eligible for consideration of a sentence reduction under the First Step Act.




       2
          The First Step Act also amended 21 U.S.C. § 841(a) & (b)(1) to alter the circumstances
that trigger increased penalties. Pub. L. No. 115-391, § 401. The amended changes, however,
do not apply to cases such as this where a sentence had been imposed prior to the effective date
of the Act. Id. The briefing by Defendant’s counsel acknowledges that the application of an
enhancement would increase the mandatory minimum to ten years. (Dkt. 147 at 3, 4).
Defendant, filing pro se, argues that the Court did not use the § 841 enhancement as an
alternative sentence, the Government abandoned the enhancement, and as a result the proper
statutory range is 5 to 40 years under 21 U.S.C. § 841(b)(1)(B) with no enhancement. (Dkt. 150
at 1-2). The Presentence Report, which the Court adopted, set out the statutory provisions as
consistent with a single enhancement. In 1998, Defendant received a four-year sentence, with all
but two days suspended for three years’ probation, for a State court cocaine possession offense
referenced in the § 841 Notice. (Dkt. 148 ¶¶ 30, 54). As set out below, however, the Court will
reduce Defendant’s sentence to below 40 years imprisonment.
                                                  5
       Finding relief consistent with the First Step Act in this case, the Court next “consider[s]

whether the authorized reduction is warranted, either in whole or in part, according to the factors

set forth in § 3553(a).” See Dillon, 560 U.S. at 826. In considering the factors under 18 U.S.C. §

3553(a), the parties disagree as to Defendant’s applicable amended Guidelines range under the

First Step Act compared to the original Guidelines range. Defendant compared the sentence he

received in 2002 with the sentence he would “likely receive today.” Defendant began with a

Base Offense Level of 24 (compared to 38 in the original Presentence Report) using “at least 50

grams of cocaine base” as the drug quantity, increased to an Adjusted Offense Level of 30 in

light of Defendant’s role in the offense, his obstruction of justice, and the presence of a

dangerous weapon. With a Criminal History Category of III and an Offense Level of 30,

Defendant asserts the Court should consider the corresponding Guidelines range of 121-151

months. (Dkt. 147 at 3-4).

       The Government, however, calculates the Base Offense Level as 38 by using the 205

kilograms in the original Presentence Report, which was adopted by the Court as part of the

original sentencing. Although the threshold for a base level of 38 has increased from 1.5

kilograms in 2002 to 25.2 kilograms today, both amounts are less than 205 kilograms. The

resulting Adjusted Offense Level would be 44 and the corresponding Guidelines range would be

life. (Dkt. 155 at 11). The Government argues that because the Guidelines range, as calculated

by the Government, remains life, no reduction is warranted. (Id.).

       The difference between the proffered Guidelines ranges resides in the calculation of the

Base Offense Level under U.S.S.G. § 2D1.1. Defendant uses the range applicable to more than

50 grams of cocaine base, which corresponds to a Base Offense Level of 24 (at least 28 grams

but less than 112 grams), while the Government uses the 205 kilograms of cocaine base in the



                                                6
Presentence Report adopted by the Court, which corresponds to a Base Offense Level of 38.

Although Apprendi and Alleyne preclude consideration of the Court’s determination of the

amount of cocaine base in determining whether a defendant is eligible for a sentence reduction

under the First Step Act and in recalculating a defendant’s statutory minimum and maximum

penalties, the holdings do not apply to a court’s determination of a Guidelines range within the

statutory penalty range.    United States v. Benn, 572 F. App’x 167, 180 (4th Cir. 2014)

(unpublished) (“Alleyne has no application to Appellants’ sentences in this case. The district

court’s drug quantity determinations at sentencing did not increase Appellants’ statutory

mandatory minimum sentences, but rather, were used to determine their advisory Guidelines

ranges . . . .”) (collecting cases); United States v. Orozco, 716 F. App’x 390, 400 (6th Cir. 2017)

(“It is settled law that judge-found drug quantity amounts that adjust the Guidelines range,

without exceeding the statutory range authorized by the jury, comply with Apprendi.” (emphasis

in original)), cert. denied sub nom, Pedraza v. United States, 138 S. Ct. 1313 (2018). The Court

concludes the same approach applies in considering a reduction of sentence under the First Step

Act.

       Defendant argues, as he did to the Fourth Circuit on direct appeal, that the Court never

made a specific drug weight finding beyond 50 grams of cocaine base and stated at one point at

sentencing, “The Court is going to sentence him on what the jury found.” (Dkt. 147 at 3; Dkt.

156 at 1, 8). At the time of the original judgment, however, the Court specifically adopted the

factual findings and guideline application set out in the Presentence Report. (Dkt. 149 at 5

(excerpt from Statement of Reasons)). The Court also adopted the Total Offense Level of 44,

which corresponds to a Base Offense Level of 38. (Id.; Dkt. 147-3 at 17; see Dkt. 148 at 7

(Presentence Report)). On appeal, Defendant argued that the Court incorrectly attributed to him



                                                7
the 205 kilograms of cocaine base.        Following affirmance at the Fourth Circuit, the U.S.

Supreme Court vacated the opinion and remanded for consideration in light of United States v.

Booker, 543 U.S. 220 (2005).3 On remand, the Fourth Circuit, using the plain error standard,

considered Defendant’s contention that this Court improperly sentenced him when it imposed a

sentence greater than the maximum authorized by the facts found by the jury alone in violation

of Booker. The Fourth Circuit again affirmed and, relevant to the question here, observed that

“the evidence of drug quantity was overwhelming and essentially uncontroverted.” The Fourth

Circuit, in considering the then-applicable threshold amount of 1.5 kilograms of cocaine base for

a Base Offense Level of 38, cited testimony at trial that with respect to Defendant: (1) one

witness testified to usually receiving between one-half kilogram and one kilogram on a weekly

basis for nearly three years; (2) one witness testified to being supplied four to five kilograms

over a couple of years; and (3) one witness testified to generally receiving one-half kilogram

every three to four days over a two-year period. United States v. VanBuren 190 F. App’x 257,

259 (4th Cir. 2006) (unpublished) (per curiam) (“This testimony was only part of the

overwhelming and essentially uncontroverted evidence that put Van Buren far in excess of the

1.5 kilograms of cocaine base necessary to trigger the application of a base offense level of

thirty-eight. Accordingly, we decline to find the district court committed reversible error under

Booker when it sentenced Van Buren using a drug quantity of over 1.5 kilograms.”).

Defendant’s argument has been rejected on several occasions since his initial appeal. (E.g., Dkt.

118 at 2 (noting Defendant’s assertion that the Presentence Report was “grievously inaccurate”



       3
          The Fourth Circuit subsequently held that even after Booker and its progeny, “a
sentencing court is entitled to find individualized drug quantities by a preponderance of the
evidence, as a part of its calculation of an advisory Guidelines range . . . so long as its resulting
sentence is within the relevant statutory range” United States v. Brooks, 524 F.3d 549, 562 (4th
Cir. 2008).
                                                 8
by attributing 205 kilograms of crack cocaine to him for purposes of computing his sentence was

frivolous); Dkt. 119 (Order)). Using the Court’s prior findings, the advisory Guidelines range, as

amended, would be life.4

       The Government asserts that the Court should exercise its discretion and deny the

Defendant relief “in light of the drug weight and the fact that he would remain subject to the

higher penalties if he had been prosecuted after enactment of the Fair Sentencing Act.” (Dkt.

155 at 9). In this respect, the Government argues that a sentence reduction will constitute an

“unjustified windfall” to Defendant based solely on the date of his prosecution, thereby creating

sentencing disparities.5 (Dkt. 155 at 9-10). The Government asserts that in the three years

between enactment of the Fair Sentencing Act and the decision in Alleyne, courts imposed higher

statutory minimum penalties under the Fair Sentencing Act “based on their own conclusions

regarding drug quantity” and that this Court should, in effect, do the same to avoid unwarranted

sentencing disparities in accord with 18 U.S.C. § 3553(a)(6). (Dkt. 155 at 10). The Court,

however, is not free to ignore the plain language of the First Step Act and constitutional

precedent. A reduction in sentence would not present Defendant with the “windfall” envisioned

by the Government but would be consistent with the First Step Act.



       4
          Defendant asserts that the most the Government argued for was 1.5 kilograms of
cocaine base (the then minimum amount for a Base Offense Level of 38). Defendant asserts that
if the Court considered the drug weight to be at least 1.5 kilograms of cocaine base, the result
would be a reduced advisory Guidelines Range of 292-365 months. (Dkt. 156 at 8; see Dkt. 147
at 4 n.3). The Court, for the reasons stated below, will reduce the sentence below Defendant’s
proffered alternative Guidelines Range of 292-365 months.
        5
          To the extent the Government is making a separate argument that any reduction should
be denied because Defendant would have been prosecuted for more than 280 grams had the
prosecution occurred after enactment of the Fair Sentencing Act, the Court rejects that argument.
Although the Government might have so proceeded, it might not have. The assumption is too
speculative a ground to bar Defendant from receiving a sentence reduction under the First Step
Act. See United States v. Stanback, No. 5:02-cr-30020, 377 F.Supp.3d 618, 623-24 (W.D. Va.
May 2, 2019) (discussing cases).
                                                9
       The Government similarly argues that a variance below the amended Guidelines range

(of life) should not be granted in order to ensure parity with defendants who were sentenced after

the Fair Sentencing Act and were not eligible for consideration of sentences below the

Guidelines range under U.S.S.G. Amendment 782 because of U.S.S.G. § 1B.10(b)(2)(A)

(prohibiting a reduction below the minimum of the amended guideline range). The Government

does not directly argue that U.S.S.G. § 1B.10(b)(2)(A) applies to the First Step Act as it does to

sentence reductions when the guideline range has been lowered by the Sentencing Commission.

See 18 U.S.C. § 3582(c)(2) (requiring any reduction in such cases be consistent with applicable

policy statements issued by the Sentencing Commission). Section 3582(c)(1)(B), which permits

a modification based on an act of Congress although the modification is limited “to the extent

otherwise expressly permitted by [that] statute.” The Fair Step Act permits courts to “impose a

reduced sentence” as if section 2 of the Fair Sentencing Act was in effect at the time the covered

offense was committed.

       Unlike earlier rounds of retroactive crack or other drug sentencing relief, the First Step

Act does not impose any artificial or guidelines limits on a reviewing court. The prior rounds

proceeded under 18 U.S.C. § 3582(c)(2) based on Sentencing Commission guideline reductions

which were, therefore, subject to limitations such as U.S.S.G. § 1B.10(b)(2)(A) & (B). Instead,

the First Step Act directly authorizes a court, in its discretion, to impose a reduced sentence

subject to the statutory minimums of the Fair Sentencing Act’s thresholds for the covered

offenses. See United States v. Valentine, No. 1:99-cr-01-2, 2019 WL 2754489, at *5 (W.D.

Mich. July 2, 2019).

       The Court declines to follow the Government’s suggestion that it not reduce Defendant’s

sentence because the recalculated advisory Guidelines range is life. In determining a sentence



                                               10
reduction under the First Step Act a court considers all relevant § 3553(a) factors, as noted

above. The Court, therefore, will consider whether a reduced sentence that would otherwise be a

downward variance in sentence is warranted and, if so, how much Defendant’s sentence should

be reduced. The Court agrees with other courts in this district that have reduced sentences below

an unchanged amended Guidelines range pursuant to the First Step Act. E.g., United States v.

Hughes, No. 1:08CR00024-035, dkt. 3698 (W.D. Va. Apr. 5, 2019) (Jones, J.) (reducing

sentence below the Guidelines range, which was unchanged due to defendant’s continuing status

as a career criminal).

       The Court has reviewed the Presentence Report, the addendum prepared in connection

with Defendant’s First Step Act motion, and the Parties’ arguments and submissions. See

Pepper v. United States, 562 U.S. 476, 480 (2011) (“[I]t is highly relevant – if not essential – to

the selection of an appropriate sentence [to possess] the fullest information possible concerning

the defendant’s life and characteristics” (internal quotation marks, citations and alterations

omitted)). At sentencing, the Court found Defendant to have been a leader in an extensive

conspiracy involving crack cocaine (cocaine base), to have possessed a dangerous weapon, and

to have been involved in obstruction of justice. His Criminal History Category was III, and his

life sentence was driven primarily by his Offense Level and the then-mandatory guidelines. His

criminal history points were 4, based on three of his criminal convictions, increased to 6 points

as Defendant committed the offense in this case while on probation. (See Dkts. 147-3, 148).

       Defendant is now 45 years old and has served approximately 209 months in prison. (See

Dkt. 148 at 2). Defendant is currently incarcerated at FCI Schuylkill, a lower security facility

than the two facilities at which he previously resided. At Schuylkill, he has worked as an orderly

and has taken classes in ancient civilization and metaphysics. (Dkt. 147-4 at 1). Significantly,



                                                11
Defendant has no history of violence during his incarceration. He does have four relatively

minor incidents, three of which occurred within a year after he was sentenced (absent from

assignment, in an unauthorized area, refusing to obey order). (Dkt. 147-4 at 4). The fourth

incident, being insolent to a staff member, occurred nearly seven years ago. (Id.). Thus, in the

past fifteen-plus years Defendant, who was sentenced to mandatory life in prison, has had but

one incident reported.

       After consideration of the § 3553(a) factors, including the history and characteristics of

Defendant, the need to afford adequate deterrence to criminal conduct, and to promote respect

for the law, as well as the parties’ arguments, the Court determines that a reduction of

Defendant’s sentence of imprisonment to 264 months, but not less than time served, is sufficient

but not greater than necessary in this First Step Act case. In the Court’s opinion, a greater

sentence is not required to prevent unwarranted departures when compared with similar

sentences in this era.

       In the original Judgment, the Court sentenced Defendant to a period of supervised release

of ten years, the minimum possible at the time. The Court finds it appropriate to sentence

Defendant to the minimum period of supervised release now applicable and will sentence

Defendant to a term of supervised release of 8 years. All other terms of the original sentence

will remain the same.

       The Clerk is directed to send copies of this Memorandum Opinion and the accompanying

Order to Defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

       Entered this 15th
                    ____ day of July 2019.




                                                12
